


110 HR 5804 IH: Taxpayer Responsibility, Accountability, and Consistency

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5804
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. McDermott (for
			 himself, Mr. Tierney,
			 Mr. Neal of Massachusetts,
			 Mr. Stark,
			 Mr. Lewis of Georgia,
			 Mr. Doggett,
			 Mr. Emanuel,
			 Mr. Pascrell,
			 Ms. Berkley,
			 Mr. Crowley,
			 Ms. Schwartz,
			 Mr. Davis of Alabama,
			 Ms. DeLauro,
			 Mr. George Miller of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. Hare, Ms. Sutton, Mr.
			 Honda, Mr. Higgins,
			 Mr. Brady of Pennsylvania,
			 Mr. Grijalva,
			 Mr. Cummings,
			 Mr. Kagen, and
			 Mr. Levin) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rules relating to the treatment of individuals as independent contractors or
		  employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Responsibility, Accountability, and Consistency
			 Act of 2008.
		2.Information
			 reporting for payments to corporations
			(a)In
			 generalSection 6041 of the Internal Revenue Code of 1986
			 (relating to information at source) is amended by adding at the end the
			 following new subsection:
				
					(h)Payments to
				corporations
						(1)In
				generalNotwithstanding any regulations prescribed by the
				Secretary before the date of the enactment of this subsection, subsection (a)
				shall apply to payments made to a corporation.
						(2)ExceptionParagraph (1) shall not apply to payments
				made to a hospital or extended care facility described in section 501(c)(3)
				which is exempt from taxation under section 501(a) or to a hospital or extended
				care facility owned and operated by the United States, a State, the District of
				Columbia, a possession of the United States, or a political subdivision, agency
				or instrumentality of any of the
				foregoing.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made more than 1 year after the date of the enactment of this Act.
			3.Determination of
			 eligibility for safe harbor treatment of individuals as non-employees for
			 purposes of employment taxes
			(a)In
			 generalChapter 25 of the Internal Revenue Code of 1986 (relating
			 to general provisions relating to employment taxes) is amended by adding at the
			 end the following new section:
				
					3511.Safe
				harbor
						(a)Termination of
				certain employment tax liability
							(1)In
				generalIf—
								(A)for purposes of
				employment taxes, the taxpayer did not treat an individual as an employee for
				any period, and
								(B)in the case of
				periods after December 31, 1978, all Federal tax returns (including information
				returns) required to be filed by the taxpayer with respect to such individual
				for such period are filed on a basis consistent with the taxpayer’s treatment
				of such individual as not being an employee,
								then, for
				purposes of applying such taxes for such period with respect to the taxpayer,
				the individual shall be deemed not to be an employee unless the taxpayer had no
				reasonable basis for not treating such individual as an employee. This
				paragraph shall not apply with respect to an individual for any periods
				beginning after the date of notice of a determination that such individual
				should be treated as an employee of the taxpayer.(2)Statutory
				standards for satisfying the requirements of paragraph
				(1)For purposes of paragraph
				(1), a taxpayer shall be treated as having a reasonable basis for not treating
				an individual as an employee only if—
								(A)the taxpayer’s
				treatment of such individual was in reasonable reliance on—
									(i)a written determination (as defined in
				section 6110(b)(1)) issued to the taxpayer addressing the employment status of
				such individual or another individual holding a substantially similar position
				with the taxpayer, or
									(ii)a concluded
				examination (for employment tax purposes) of whether such individual (or
				another individual holding a substantially similar position) should be treated
				as an employee of the taxpayer, with respect to which there was no
				determination that such individual (or another individual holding a
				substantially similar position) should be treated as an employee, and
									(B)the taxpayer (or a predecessor) has not
				treated any other individual holding a substantially similar position as an
				employee for purposes of employment taxes for any period beginning after
				December 31, 1977.
								(b)DefinitionsFor
				purposes of this section—
							(1)Employment
				taxThe term employment tax means any tax imposed by
				this subtitle.
							(2)Employment
				statusThe term employment status means the status
				of an individual, under the usual common law rules applicable in determining
				the employer-employee relationship, as an employee or as an independent
				contractor (or other individual who is not an employee).
							(c)Special rules
				for application of section
							(1)Notice of
				availability of sectionAn officer or employee of the Internal
				Revenue Service shall, before or at the commencement of any examination
				relating to the employment status of one or more individuals who perform
				services for the taxpayer, provide the taxpayer with a written notice of the
				provisions of this section.
							(2)Rules relating
				to statutory standardsFor
				purposes of subsection (a)(2), with respect to any period beginning after the
				date of the enactment of this paragraph, a taxpayer may not rely on an
				examination commenced, or a written determination issued, more than 7 years
				before the beginning of such period.
							(3)Substantially
				similar positionFor purposes of this section, the determination
				as to whether an individual holds a position substantially similar to a
				position held by another individual shall be made by the Secretary in a manner
				consistent with the Fair Labor Standards Act of 1938.
							(d)Burden of
				proofA taxpayer must establish entitlement to relief under this
				section by a preponderance of the evidence.
						(e)Petitions for
				review of status
							(1)In
				generalUnder procedures established by the Secretary not later
				than 1 year after the date of the enactment of this section, any individual who
				performs services for a taxpayer may petition (either personally or through a
				designated representative or attorney) for a determination of the individual’s
				status for employment tax purposes.
							(2)Administrative
				proceduresThe procedures established under paragraph (1) shall
				provide for—
								(A)a determination of
				status not later than 90 days after the filing of the petition with respect to
				employment in any industry (such as the construction industry) in which
				employment is transient, casual, or seasonal, and
								(B)an administrative
				appeal of any determination that an individual is not an employee of the
				taxpayer.
								(3)Prohibition
				against retaliation
								(A)In
				generalNo taxpayer may discharge an individual, refuse to
				contract with an individual, or otherwise discriminate against an individual
				with respect to compensation, terms, conditions, or privileges of the services
				provided by the individual because the individual (or any designated
				representative or attorney on behalf of such individual) filed a petition under
				paragraph (1).
								(B)Rights retained
				by individualNothing in this paragraph shall be deemed to
				diminish the rights, privileges, or remedies of any individual under any
				Federal or State law, or under any collective bargaining agreement.
								(f)Results of
				misclassification determinationsIn any case in which the
				Secretary determines that a taxpayer has misclassified an individual as not an
				employee for employment tax purposes, the Secretary shall inform the Secretary
				of Labor about such misclassification and notify the individual of any
				eligibility for the refund of self-employment taxes under chapter 2.
						(g)RegulationsThe Secretary shall, not later than 1 year
				after the date of the enactment of this section, prescribe such regulations as
				may be necessary and appropriate to carry out the purposes of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 7436(a) of such Code is amendment by striking section 530 of the
			 Revenue Act of 1978 and inserting section 3511.
				(2)The table of
			 sections for chapter 25 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 3511. Safe
				harbor.
						
						.
				(c)Termination of
			 section 530 of the Revenue Act of 1978Section 530 of the Revenue
			 Act of 1978 shall not apply to services rendered more than 1 year after the
			 date of the enactment of this Act.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to services rendered more than 1 year after the date
			 of the enactment of this Act.
			4.Annual reports on
			 worker misclassificationThe
			 Secretary of the Treasury shall issue an annual report on worker
			 misclassification. Such report shall include the following:
			(1)Information on the
			 number and type of enforcement actions against, and examinations of, employers
			 who have misclassified workers.
			(2)Relief obtained as
			 a result of such actions against, and examinations of, employers who have
			 misclassified workers.
			(3)An overall
			 estimate of the number of employers misclassifying workers, the number of
			 workers affected, and the industries involved.
			(4)The impact of such
			 misclassification on the Federal tax system.
			(5)Information on the outcomes of the
			 petitions filed under section 3511(e) of the Internal Revenue Code of
			 1986.
			5.Increase in
			 information return penalties
			(a)Failure To file
			 correct information returns
				(1)In
			 generalSection 6721(a)(1) of the Internal Revenue Code of 1986
			 is amended—
					(A)by striking
			 $50 and inserting $250, and
					(B)by striking
			 $250,000 and inserting $3,000,000.
					(2)Reduction where
			 correction in specified period
					(A)Correction
			 within 30 daysSection 6721(b)(1) of such Code is amended—
						(i)by
			 striking $15 and inserting $50,
						(ii)by
			 striking $50 and inserting $250, and
						(iii)by
			 striking $75,000 and inserting $500,000.
						(B)Failures
			 corrected on or before August 1Section 6721(b)(2) of such Code
			 is amended—
						(i)by
			 striking $30 and inserting $100,
						(ii)by
			 striking $50 and inserting $250, and
						(iii)by
			 striking $150,000 and inserting
			 $1,500,000.
						(3)Lower limitation
			 for persons with gross receipts of not more than
			 $5,000,000Section 6721(d)(1) of such Code is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking $100,000 and inserting $1,000,000,
			 and
						(ii)by
			 striking $250,000 and inserting
			 $3,000,000,
						(B)in subparagraph
			 (B)—
						(i)by
			 striking $25,000 and inserting $175,000,
			 and
						(ii)by
			 striking $75,000 and inserting $500,000,
			 and
						(C)in subparagraph
			 (C)—
						(i)by
			 striking $50,000 and inserting $500,000,
			 and
						(ii)by
			 striking $150,000 and inserting
			 $1,500,000.
						(4)Penalty in case
			 of intentional disregardSection 6721(e) of such Code is
			 amended—
					(A)by striking
			 $100 in paragraph (2) and inserting $500,
					(B)by striking
			 $250,000 in paragraph (3)(A) and inserting
			 $3,000,000.
					(b)Failure To
			 furnish correct payee statements
				(1)In
			 generalSection 6722(a) of such Code is amended—
					(A)by striking
			 $50 and inserting $250, and
					(B)by striking
			 $100,000 and inserting $1,000,000.
					(2)Penalty in case
			 of intentional disregardSection 6722(c) of such Code is
			 amended—
					(A)by striking
			 $100 in paragraph (1) and inserting $500,
			 and
					(B)by striking
			 $100,000 in paragraph (2)(A) and inserting
			 $1,000,000.
					(c)Failure To
			 comply with other information reporting requirementsSection
			 6723 of such Code is amended—
				(1)by striking
			 $50 and inserting $250, and
				(2)by
			 striking $100,000 and inserting
			 $1,000,000.
				(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to information returns required to be filed after December 31, 2008.
			
